FILE COPY




                           COURT OF APPEALS
                         SEVENTH DISTRICT OF TEXAS
                                AMARILLO

                                       MANDATE
THE STATE OF TEXAS

       To the 29th District Court of Palo Pinto County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on May 31,
2018, the cause upon appeal to revise or reverse your judgment between

                   Raymond Sambow Vargas v. The State of Texas

             Case Number: 07-18-00129-CR Trial Court Number: 16044

was determined and therein our said Court made its order in these words:

       Pursuant to the opinion of the Court dated May 31, 2018, it is ordered, adjudged
and decreed that the appeal is abated and the cause is remanded to the 29th District
Court of Palo Pinto County, Texas for further proceedings in accordance with this
Court’s opinion entered this day.

                                       oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on May 31, 2018.


                                                        Vivian Long
                                                        VIVIAN LONG, CLERK